By the Court, Emott, J.
There is nothing brought before us by this writ of error but the rough minutes of the arraignment and trial of the plaintiff in error in the. King’s County Court of Sessions, together with' a copy of a memorandum, which is not even a part of the minutes, and a certificate that *119the indictment cannot be found. The clerk has neglected his duty to enter the judgment in the minutes, and the then district attorney failed to make up the record. (2 R. S., 738.) I do not perceive, however, that these omissions of the public officers can be at present of any avail to the prisoner. There is no judgment of the Court of Sessions brought up by the writ of error, and, therefore, there is nothing for us to reverse. The return does not disclose the fact of any judgment or sentence. I do not regard the pencil memorandum which the clerk certifies to be attached loosely to a book of the minutes of the Court of Sessions, as any part of a record. The prisoner cannot review the proceedings upon his trial by a writ of error until a record has been made up, and the 4th section of article one, title six, chap, two, part four of the Revised Statutes points out the manner of doing so, -and fully protects his rights.
The present writ of error should be quashed.